Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), rendered September 22, 1988, convicting him of attempted robbery in the first degree (two counts), assault in the first degree (two counts), and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was deprived of a fair trial by the comments made by the prosecutor during summation does not warrant reversal. The comments complained of on appeal were not objected to during the trial and therefore the issue is not preserved for appellate review (CPL 470.05 [2]). In any event, the comments were not improper (see, People v Rawlings, 144 AD2d 500). Sullivan, J. P., Harwood, Miller and O’Brien, JJ., concur.